                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 United States of America,                     )       CASE NO. 1:14 CR 341
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                 vs.                           )
                                               )
 Kenneth Flowers,                              )       Memorandum of Opinion and Order
                                               )
                        Defendant.             )

        Introduction

        This matter is before the Court upon defendant’s Motion for Relief Under 28 U.S.C. §

2255 (Doc. 226). For the following reasons, the motion is DENIED.

        Facts

        Defendant was found guilty by a jury of conspiracy to possess with intent to distribute

cocaine and using or carrying a firearm during and in relation to a drug conspiracy all in

connection to a “stash house sting.” He was sentenced to a total term of imprisonment of 180

months. Defendant appealed his conviction and sentence. The United States Court of Appeals

for the Sixth Circuit affirmed. The United States Supreme Court denied a petition for writ of

certiorari.

                                                   1
         Standard of Review

         28 U.S.C. § 2255 provides a prisoner in federal custody a remedy to collaterally attack

his sentence on the ground that it was imposed in violation of the Constitution or laws of the

United States. A prisoner may move to vacate, set aside, or correct his sentence upon the basis

that “the sentence was imposed in violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255. To warrant relief under the statute because of constitutional error, the error must be one

of constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993)

(citation omitted); Humphress v. United States, 398 F.3d 855, 858 (6th Cir.2005).

         Discussion

         Defendant, through appointed counsel, sets forth one claim for relief: Defendant’s

conviction under § 924(c)(1)(A)(i) is void after United States v. Davis, 139 S.Ct. 2319 (2019),

because the conspiracy predicate used to support his conviction is not a valid drug trafficking

crime.

         § 924(c) authorizes heightened criminal penalties for using, carrying, or possessing a

firearm in connection with any federal crime of violence or drug trafficking crime. As stated

above, defendant was found guilty of carrying a firearm during and in relation to a drug

conspiracy. In Davis, the United States Supreme Court held that § 924(c)(3)(B)’s residual clause

defining a “crime of violence” is unconstitutionally vague. Recognizing that § 924(c)(3)(B)

requires “exactly the same categorical approach that this Court found problematic in the residual


                                                  2
clauses of the ACCA and § 16,” the Davis court concluded that it is likewise unconstitutional.

Although Davis addressed the definition of “crime of violence,” defendant maintains that this

Court must apply the reasoning of Davis and use a categorical approach in evaluating the

definition of “drug trafficking crime” under § 924(c)(2) and, in so doing, vacate the conviction.

       § 924(c)(2) states, “For purposes of this subsection, the term ‘drug trafficking crime’

means any felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.)...”

Defendant was convicted of conspiracy to drug trafficking in violation of 21 U.S.C. § 846 which

states, “Any person who attempts or conspires to commit any offense defined in this subchapter

shall be subject to the same penalties as those prescribed for the offense, the commission of

which was the object of the attempt or conspiracy.” Defendant points out that in order to

establish a drug conspiracy, “the government must prove beyond a reasonable doubt: (1) an

agreement to violate drug laws; (2) knowledge of and intent to join the conspiracy; and (3)

participation in the conspiracy.” United States v. Price, 761 Fed.Appx. 568 (6th Cir. 2019)

(citations omitted). In applying the categorical approach to determine whether conspiracy to drug

trafficking is a “drug trafficking offense” under § 924(c), defendant maintains, the court must

consider the “least of the acts criminalized” under the statute and the generic form of the offense.

Moncrieffe v. Holder, 569 U.S. 184 (2013). Defendant concludes that drug trafficking

conspiracy under § 846 is more broad than the generic form of drug trafficking because the cases

establish that generic conspiracy requires an overt act while § 846 conspiracy does not.

Accordingly, defendant argues, drug trafficking conspiracy cannot qualify as a “drug trafficking

crime” under § 924(c), a qualifying predicate crime, and his conviction under that statute must

be vacated.


                                                 3
       The government argues1 that defendant’s argument fails because while Davis held that

applying the categorical approach to a crimes of violence definition using the residual clause

under § 924(c)(3)(B) was unconstitutional, it did not mandate that any other sections of 924(c)

also require the same categorical approach, such as drug trafficking offenses. Rather, Davis, like

Johnson and Dimaya, took issue with the categorical approach to the residual clause in the

context of a crime of violence. Because defendant was convicted of a drug conspiracy under 21

U.S.C. §846 which is a “drug trafficking crime” as defined by § 924, his § 924(c) conviction was

not affected by Davis. For the following reasons, the Court agrees with the government.

       In holding that § 924(c)(3)(B)’s residual clause is unconstitutionally vague, the Supreme

Court in Davis recognized that the clause requires “exactly the same categorical approach that

this Court found problematic in the residual clauses of the ACCA and [18 U.S.C.] § 16.” But,

Davis addressed the residual clause defining a “crime of violence,” Johnson v. United States,

135 S.Ct. 2551 (2015), addressed the ACCA’s residual clause defining a “violent felony,” and

Sessions v. Dimaya, 138 S.Ct. 1204 (2018), addressed § 16's residual clause defining “crime of

violence.” Thus, at issue in these cases were the residual clauses in the context of crimes of

violence and none addressed a drug trafficking offense.

       Other courts have concluded that “drug trafficking crimes do not raise residual clause

issues and remain valid § 924 predicates after Davis.” Carver v. United States, 2019 WL

4891046 (M.D.Ga. Aug. 14, 2019) (citing In re Cannon, 2019 WL 3334766 (11th Cir. 2019) and

In re Navarro, 931 F.3d. 1298 (11th Cir. 2019) (Defendant could not make the required showing


 1
         Defendant did not respond to the government’s argument because while
         defendant sought, and was granted, two extensions to file a reply brief, he did not
         do so.

                                                 4
to file a second or successive § 2255 petition because his “§ 924(c) conviction is fully supported

by his drug-trafficking crimes, and it therefore is outside the scope of Davis, which invalidated

only § 924(c)(3)(B)’s residual clause relating to crimes of violence.”)).

       § 924(c)(1) authorizes the heightened penalty for carrying a firearm in relation to a drug

trafficking crime. § 924(c)(2) defines “ ‘drug trafficking crime’ [as] any felony punishable under

the Controlled Substances Act (21 U.S.C. 801 et. seq.)...” A violation of 21 U.S.C. § 846, set

forth above, includes conspiracies to commit drug trafficking crimes. See also Baugh v. United

States, 2020 WL 409728 (M.D.Tenn. Jan. 24, 2020) (“[A] conspiracy to possess cocaine with

intent to distribute still qualifies as a drug-trafficking crime, which is defined by the statute to

include ‘any felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.).’ 18

U.S.C. § 924(c)(2)... Section 846 expressly criminalizes attempts and conspiracies to possess

controlled substances. See 21 U.S.C. § 846.”)

       For these reasons, defendant’s § 846 conspiracy conviction meets the definition of “drug

trafficking crime” and his § 924(c) penalty was not affected by Davis.

       Conclusion

       For the foregoing reasons, defendant’s Motion for Relief Under 28 U.S.C. § 2255 is

denied. Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith, and that there is no basis upon which to issue a

certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).




         IT IS SO ORDERED.


                                                   5
                /s/ Patricia A. Gaughan
                PATRICIA A. GAUGHAN
                United States District Court
                Chief Judge
Dated: 2/6/20




                         6
